DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a tension spring fixedly connected to the central rod and to the roller shaft must be shown or the feature(s) canceled from the claim(s).  The drawings do no show the claimed detail of this fixed connection from the spring to the rod and roller shaft as claimed.  More specifically, they really don’t show the connection of the spring with the roller shaft claimed.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 16, 19-21 rejected under 35 U.S.C. 103 as obvious over Anthony et al. (US 20110139380) in view of Kao (US 8556204).
	Regarding claim 11,
A roller blind system (as depicted in Fig. 1), comprising a roller blind provided with a roller shaft (104), and a flexible sheet member (106; fig. 1) that is attached to the roller shaft, wherein the roller blind system is further provided with two bracket connectors (at 114/110/112 for example) for [intended use] attachment at opposing outer ends of the 10roller blind, wherein the bracket connectors are arranged for [intended use] releasable coupling to mounting brackets (as seen via the holes for fasteners in 114 for example) for [intended use] mounting the roller blind system on a surface, wherein the roller blind comprises an adjusting mechanism (as depicted in Fig. 2) for [intended use] adjusting an end position of the flexible sheet member (it performs this intended use language as recited), 15wherein the adjusting mechanism comprises a spindle (at 142) and a connecting member (at 132 or 130 for example) that is connected to (when interpreted with the broadest reasonable interpretation, a first element is "connected to" a second element by way of one or more elements in between) the roller shaft (via the slots at 248 in fig. 13) for [intended use] rotation around the spindle (it can perform this intended use language as recited), wherein the adjusting mechanism further comprises a first bearing (such as at 144, more specifically 182/185 as seen in fig. 7 for example) for [intended use] the roller shaft that defines a first end position for the connecting member (as seen in fig. 2 for example), wherein at least one of the bracket connectors (note that 110 as described in paragraph [0040] is part of the bracket connectors 108/110/114/etc.) comprises a pin (160; see fig. 2) and the adjusting mechanism comprises a bush (at 220), wherein an outer end of the bush is provided with a recess (the hole/recess of 220 in which 160/196/182/185 extend within as described in paragraph [0054]) for [intended use] mounting the pin (the pin is mounted within this recess of 220 therefore it meets this intended use limitation as claimed), wherein the pin is detachably mountable in the recess (the pin 160 is inevitably detachably mountable to 154 via the splined connection and these 2 parts are mounted to one another within the recess of 220 - therefore the limitation as recited is met when interpreted with the broadest reasonable interpretation), wherein the pin and the recess have an unround cross section (the pin is unround via the spline and the recess of 220 is keyhole shaped, also note that it has many cross sectional shapes, for example, a cross , wherein the adjusting mechanism further comprises an adjusting wheel (at 190; fig. 2) connected to the spindle (see fig. 2) for [intended use] adjusting the position of the connecting member on the spindle by 25rotating the spindle relative to the connecting member (it can perform this function as claimed), wherein the adjusting wheel is arranged coaxially on the bush (as understood via fig. 2 for example).

    PNG
    media_image1.png
    490
    368
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    340
    403
    media_image2.png
    Greyscale

Although Anthony may spring operated, it just doesn’t appear explicitly taught, therefore all of the elements have been discussed above except a central rod that extends through the roller shaft wherein the roller blind is spring operated and comprises a tension spring fixedly connected to the central rod and to the roller shaft. Attention is therefore directed to Kao which teaches a similar device having a central rod (at 22; see fig. 1) that extends through the roller shaft wherein the roller blind is spring operated and comprises a tension spring (at 32; see fig. 1) fixedly connected to the central rod and to the roller shaft (as seen in fig. 1, note that when interpreted with the broadest reasonable interpretation, a first element is "connected to" a second element by way of one or more elements in between such that the spring is fixedly connected to the roller shaft by way of elements in between such as 24).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided Anthony with a spring operated blind in order to provide biasing drive or force during operation.

    PNG
    media_image3.png
    537
    690
    media_image3.png
    Greyscale



Regarding claim 12, 
All of the elements have been discussed above except wherein the pin and the recess have a polygonal cross section.  Attention is therefore directed to Kao again which teaches polygonal cross sections at 125 or at 3 for example.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide polygonal cross sections in order to provide a secure connection or for aesthetic appeal or for manufacturing design as some examples.
Regarding claim 13, 
The roller blind system according to claim 11,wherein the adjusting mechanism further comprises a second bearing (such as but not limited to 150 as seen in fig. 2 of Anthony) for [intended use] the roller shaft that is attached to the spindle and defines a second end position for the connecting member.  

The roller blind system according to claim 11, wherein the adjusting mechanism further comprises at least one adjusting spring arranged coaxially on the bush (as explained at the end of paragraph 0060).  
Regarding claim 19, 
The roller blind system according to claim 11, wherein the adjusting wheel is manually operable (it can perform this intended use language as recited).

Regarding claim 20, 
All of the elements have been discussed above except further comprising the mounting brackets for mounting the roller blind system on a surface.  The examiner takes Official Notice that it would have been old and well known to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide mounting brackets as claimed in order to provide the predictable and expected result of attaching the system to a surface.
Regarding claim 21, all of the elements have been discussed above except wherein the pin and the recess have a hexagonal cross section.   The examiner takes Official Notice that it would have been old and well known to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide hexagon cross sections for blind parts as claimed in order to provide the predictable and expected result of securing two elements while preventing relative rotation.  Also, In re Dailey 149 USPQ 47 (CCPA 1976).  Further, changes in size or shape without special functional significance are not patentable. Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).

Allowable Subject Matter
Claims 17 and 18 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 11-13 and 16-21 have been considered but are moot because the arguments do not apply to the current rejection, are not commensurate in scope with the rejection, and are not found persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL P CAHN/          Primary Examiner, Art Unit 3634